In an action to set aside a conveyance which created a joint tenancy in certain real property, and for other relief, the appeals are (1) from an order granting respondent Miller’s motion for summary judgment dismissing the complaint, and from the judgment entered thereon, (2) from an order dismissing as academic appellant’s motion to examine respondent Miller before trial, and (3) from an order dismissing as academic appellant’s motion to enjoin the respondent City of New York from paying a condemnation award for the taking of the subject property. The action was brought by the widow of the grantor on the ground that the conveyance was not real, but illusory, in that the grantor did not intend to divest himself of title during his lifetime. Orders and judgment unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.